Name: Council Regulation (EEC) No 943/87 of 30 March 1987 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  prices
 Date Published: nan

 2. 4. 87 Official Journal of the European Communities No L 90/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 943/87 of 30 March 1987 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the world market ; whereas Regulation (EEC) No 1417/78 should be amended accordingly, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 6 (2) thereof, Article 1 Regulation (EEC) No 1417/78 is hereby amended as follows : ( 1 ) In Article 3 , 'imported from non-member countries' is deleted. (2) Article 4 (2) is replaced by the following : *2. As regards the competing products referred to in Article 3, where they are imported from third coun ­ tries, the Commission shall determine the average world market price for the product delivered in bulk to Rotterdam, of a quality to be defined. The Commission shall make the necessary adjustments for offers and quotations not complying with these condi ­ tions.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the proposal from the Commission, Whereas Article 3 of Regulation (EEC) No 1417/78 (3), as last amended by Regulation (EEC) No 2026/82 (4), makes provision in certain cases for the possibility of determi ­ ning the world market price on the basis of the price of competing products imported from non-member coun ­ tries ; whereas the choice of competing products is deter ­ mined on the basis of the nutritional equivalence of these products with dried fodder ; whereas in order to move from nutritional equivalence to price equivalence, it is necessary to be able to take account of all competing products, whether or not imported, so as to obtain a price which is as close as possible to the economic realities of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1987. For the Council The President P. DE KEERSMAEKER (  ) OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 171 , 28 . 6 . 1986, p. 4. (3) OJ No L 171 , 28 . 6 . 1978, p. 1 . (4) OJ No L 218, 27. 7. 1982, p. 2.